Citation Nr: 0029506	
Decision Date: 11/09/00    Archive Date: 11/16/00

DOCKET NO.  99-15 262	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Albuquerque, New Mexico


THE ISSUE

Entitlement to waiver of recovery of an overpayment of 
nonservice-connected disability pension in the amount of 
$624.00.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Michael J. Skaltsounis, Associate Counsel


INTRODUCTION

The veteran had active service from September 1943 to March 
1946.


FINDINGS OF FACT

1.  In December 1996, the veteran was awarded nonservice-
connected disability pension benefits effective the date of 
the application for these benefits in November 1996.

2.  At the time the veteran filed his application for 
nonservice-connected disability pension in November 1996, the 
veteran provided information regarding the amount of income 
he and his spouse received in the form of Social Security 
Administration (SSA) benefits.  He provided this information 
in good faith and believed it to be an accurate 
representation as to his then-current income received from 
the SSA. 

3.  In November 1998, the veteran's nonservice-connected 
disability pension was reduced effective December 1, 1996, 
based on the difference between the SSA benefits reported by 
the veteran and information received by the regional office 
(RO) from SSA.  This action resulted in the overpayment of 
$624.00 for the period of December 1996 to December 1998.

4.  There was not a high degree of fault on the part of the 
veteran in creation of the overpayment and recovery of the 
overpayment in this case would defeat the purpose for which 
the nonservice-connected disability pension was intended.  






CONCLUSION OF LAW

Recovery of the overpayment of nonservice-connected 
disability pension would be against the principle of equity 
and good conscience.  38 U.S.C.A. §§ 5107, 5302 (West 1991 & 
Supp. 2000); 38 C.F.R. § 1.965 (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Background

At the outset, the Board of Veterans' Appeals (Board) notes 
that in determining that a waiver of the subject indebtedness 
was not warranted, the regional office (RO) has specifically 
found that the veteran was free of fraud, misrepresentation 
or bad faith in this matter.  The Board further notes that 
although the veteran and his representative have expressed 
some question as to the accuracy of the alleged overpayment 
based on information reported in various notices from the RO, 
the record does not reflect that they dispute the existence 
of at least some overpayment, and that therefore remand for 
further development in this regard is not found to be 
warranted.  The sole issue on appeal is therefore whether 
equity and good conscience justifies a waiver of the subject 
overpayment.

The record reflects that, in a December 1996 rating action, 
the veteran was found to be permanently and totally disabled 
for pension purposes effective from November 6, 1996 due to 
coronary artery disease, rated 60 percent disabling, 
hypothyroidism, rated 10 percent disabling, and prostatitis, 
rated 10 percent disabling.  As of that date, the veteran's 
award was based on his report that the only income for the 
veteran and his spouse consisted of their SSA benefits of 
$553.10 per month for the veteran and $259.10 for his spouse.  
In this regard, the veteran also furnished an annual benefits 
statement from the SSA for 1995 reflecting yearly totals 
consistent with the monthly rate furnished by the veteran.

In November 1998, however, the RO advised the veteran that it 
had received information from the SSA that the veteran and 
his spouse had received greater benefits since December 1996, 
and that a reduction in nonservice-connected disability 
pension benefits was therefore indicated.  

The veteran's nonservice-connected disability pension was 
subsequently reduced effective December 1, 1996, based on the 
difference between the SSA benefits reported by the veteran 
and information received by the RO from SSA, and this action 
resulted in an overpayment of $624.00 for the period of 
December 1996 to December 1998.  

In January 1999, the veteran sought a waiver of the 
overpayment due to financial hardship.  At this time, the 
veteran submitted a financial status report that indicated 
that income from SSA and Department of Veterans Affairs (VA) 
benefits totaled $957.00 per month, and that total monthly 
expenses were $923.00.

In the January 1999 decision by the Committee on Waivers and 
Compromises, it was held that there had been no fraud, 
misrepresentation or bad faith on the part of the veteran in 
creation of the overpayment.  That determination, being 
favorable to the appellant, has not been appealed.  Thus, it 
is not for consideration by the Board and his request for 
waiver of recovery of the overpayment cannot be barred on the 
basis of any of those factors.

The Committee on Waivers and Compromises further held, 
however, that the veteran had had some fault in the creation 
of the indebtedness in failing to immediately notify the VA 
when there was a change in the amount of SSA benefits.  In 
this regard, it was further indicated that previous 
correspondence from the VA had informed the veteran of the 
immediate notice requirement for any change in the amount of 
previously reported income.  It was also noted that to 
prevent unjust enrichment through the overpayment, the law 
required that the veteran return the overpayment unless such 
recovery would cause undue financial hardship, and that a 
review of the veteran's financial status report reflected 
that there were sufficient funds in a bank account to pay the 
overpayment.  Collection of the debt of the date over a 
period of as much as two to three years was also not 
considered to constitute undue financial hardship, and it was 
therefore held that it would not be against equity and good 
conscience to recover the indebtedness from the veteran.

At the veteran personal hearing in April 1999, the veteran 
maintained, in essence, that he assumed that the VA would 
automatically take into account SSA cost of living increases 
and that this was not the kind of additional income that 
required additional notification from the veteran. 

A financial status report from April 1999 reflects monthly 
combined income from the SSA and VA in the amount of $957.00, 
compared with monthly expenses of $930.00.  The veteran's 
bank account was now indicated to have a balance of $511.00.


II.  Analysis

In determining whether recovery of an indebtedness from a 
veteran would be against equity and good conscience, the 
facts and circumstances in the particular case must be 
weighed carefully.  Different factors will enter into such a 
decision, such as the relative fault of the debtor, weighing 
such fault against any fault on the Government's part, 
whether there was any unjust enrichment, whether there would 
be any undue financial hardship resulting from recovery of 
the overpayment, whether recovery of the overpayment would 
defeat the purpose of benefits otherwise authorized and 
whether the debtor relinquished a valuable right or changed 
position by reason of having relied upon the erroneous 
benefit.  38 U.S.C.A. § 5302; 38 C.F.R. § 1.965.

In this case, the record reflects that, when the veteran was 
awarded nonservice-connected disability pension in November 
1996, he was informed that the rate of VA pension was 
directly related to his family income and that adjustment to 
his payments had to be made whenever his family income 
changed.  However, the record then reflects that both the 
veteran and his spouse were in receipt of greater income from 
the SSA since December 1996, and that the VA did not learn of 
that additional income until November 1998, when the 
information was received from the SSA.  

Thus, the record indicates that there was some fault on the 
part of the veteran in creation of the subject overpayment by 
the veteran's failure to report increases in the amount of 
SSA benefits to the VA.

The veteran has maintained, however, that neither he nor his 
spouse realized that there was an obligation on their part to 
advise the VA of annual cost of living increases on the part 
of the SSA.  He has maintained, in effect, that that was one 
of the reasons he did not report these increases to the VA.  
In this regard, the veteran had been advised that he should 
report any changes in income.  However, the Board finds that 
the veteran's position is not unreasonable in light of the 
fact that a person might construe a cost of living increase 
as an adjustment for inflation as opposed to a true increase, 
and that in any event, the VA is clearly able to document 
this occurrence as much as the veteran.  In fact, the Board 
notes that when the RO was not satisfied with the veteran's 
response to inquiries from the RO about increases in income 
in July 1998, the RO proceeded to verify income directly with 
the SSA on its own.  In summary, it is the Board's opinion 
that the evidence does not establish that there was a high 
degree of fault on the part of the veteran in creation of the 
overpayment.

The record reflects that, on the most recent financial status 
report submitted by the veteran in April 1999, his monthly 
income consisted of his VA pension of $67.00 and SSA benefits 
of $890.00, and he listed monthly expenses totaling $930.00.  
The veteran and his spouse are also both retired with limited 
assets, and the veteran's coronary artery disease has been 
evaluated as 60 percent disabling.  Thus, while the RO has 
accurately concluded that recovery of the $624.00 overpayment 
would certainly not be inconceivable given the amount and the 
possibility of payment over an extended period of time, the 
Board is greatly influenced by the fact that the purpose of 
improved disability pension is to provide an income 
supplement to veterans with very limited financial resources 
and that the veteran squarely falls within that category.  
The Board is further impressed that the veteran has been 
candid in completing his financial disclosure statements.  A 
review of these statements indicates that a monthly deduction 
over a two year span effectively would wipe out margin 
between the veteran's income and expenses; even over three 
years it would reduce the margin to merely a handful of 
dollars.  Thus, recovery of the overpayment in this case 
would defeat the purpose for which the improved disability 
pension was intended.  Further, based on the current 
financial situation of the veteran and his spouse, waiver of 
recovery of this overpayment would not result in any 
significant unjust enrichment.  

Accordingly, under the circumstances, the Board concludes 
that recovery of the overpayment of nonservice-connected 
disability pension in the amount of $624.00 would be against 
the principle of equity and good conscience.  38 U.S.C.A. § 
5302; 38 C.F.R. § 1.965.  It follows that favorable action in 
connection with the veteran's appeal for waiver of recovery 
of the overpayment is in order.  In reaching the decision in 
this case, the Board has resolved all doubt in favor of the 
veteran.  38 U.S.C.A. § 5107.


ORDER

Entitlement to waiver of recovery of an overpayment of 
nonservice-connected disability pension in the amount of 
$624.00 is granted.



		
	Richard B. Frank
	Veterans Law Judge
	Board of Veterans' Appeals



 
- 7 -


- 1 -


